DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Taeksoo Lee on 02/01/2021. In the examiner’s amendment claim 21, as shown in the last limitation underlined in solid bold below, was canceled and then it was incorporated into the independent claim 1 as listed further below. Furthermore, claim 2 was amended as shown further below.
(Currently Amended) An apparatus for capturing animal nose pattern images, the apparatus comprising: 
a mobile device equipped with a camera; and 
a mount unit attached to the mobile device, 
wherein the camera captures the animal nose pattern images, 
wherein the mount unit comprises: 
a primary mount subunit that fastens onto the mobile device; 
a slider subunit onto which a shell unit, a lens attachment unit, or an 
illumination unit is fastened; and 
a base subunit onto which the primary mount subunit and the slider subunit are attached.

(Currently Amended) The apparatus of claim 1, wherein the mount unit is used in conjunction with at least one component from the group consisting of: 
the shell unit connecting and enclosing a space between an animal nose and the camera of the mobile device; 
the lens attachment unit placed over the camera and having one or more lenses; and 
the illumination unit providing additional light on the animal nose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706.  The examiner can normally be reached on Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

2/1/2021
/JOSE M MESA/Examiner, Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484